Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 

Species Set 1 directed to the species of the predetermined control variable:
Species 1 described on page 4 lines 11 thru 20 relating to the control variable being the entering or the terminating of a standby mode, represented by claims 3 and 12;
Species 2 described on page 4 lines 20 thru 29 and page 5 lines 19 through 27 relating to the control variable being a pressure value, represented by claims 4, 5, 13, and 14;
Species 3 described on page 5 lines 12 thru 17 relating to the control variable being the motor power consumption, represented by claims 6 and 15; and
Species 4 described on page 5 lines 1 thru 10 relating to the control variable being the check valve position, represented by claims 9 and 18;

Species Set 2 directed to the species of the control device:
Species 1 described on page 6 lines 7 thru 11 relating to the control device being an electrically switchable valve arranged upstream of the auxiliary vacuum pump, represented by claims 7 and 16;
Species 2 described on page 6 lines 13 through 18 relating to the control device being an electrically switchable valve arranged at the sealing gas inlet, represented by claims 8 and 17; and
Species 3 described on page 4 lines 11 through 29, and in particular the “instead of…” clause of lines 14 and 15, where instead of control with the valves control is performed by controlling the auxiliary pump alone.

Examiner’s Note: the disclosure and claims are confusing and the species above are set forth on a best understood basis. For example, claim 11, in lines 2 and 3, sets forth “wherein in addition to or instead of the sealing gas supply device…switching the auxiliary pump” may be switched on and off. The “instead of…” portion of this claim would require the elimination of positively claimed limitations from claim 1 from which it depends.

Applicant is required, in reply to this action, to elect a single species from each species set to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species listed above lack unity of invention because even though the inventions of these groups require the technical feature of a main vacuum pump, an auxiliary vacuum pump, a sealing gas supply device and a control device as set forth in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Okada et al (USPN 6,454,524).  Okada et al discloses the technical features of the generic claim including the main vacuum pump 1 (Fig. 1), the auxiliary vacuum pump (described at col. 2 lines 25-32), a sealing gas supply device 85, 86 (also called 66 in col. 6 lines 1-15), and a controller which controls the gas supply in response to a control variable (see at least col. 6 lines 1-15).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
March 11, 2021